Appeal from an order of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered March 7, 2006. The order denied plaintiffs motion for partial summary judgment and for leave to amend the complaint and granted defendants’ cross motions for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present— Scudder, P.J., Gorski, Lunn, Fahey and Peradotto, JJ.